Citation Nr: 0029822	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-15 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome.

2.  Entitlement to service connection for lumbosacral spine 
disease.

3.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
residuals of injury to the left hand and wrist, claimed as a 
fracture with neurologic damage, has been received.

4.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
residuals of a right shoulder injury has been received.

5.  Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
a cervical spine disorder has been received.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
November 1957.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  The matter of the veteran's left 
hand is further discussed in the remand portion of this 
decision along with the other matters on appeal.


FINDINGS OF FACT

1.  In a rating decision dated in May 1963, the RO denied 
service connection for residuals of a broken left hand and 
informed the veteran of such determination by letter also 
dated in May 1963; the veteran did not appeal.  

2.  The evidence submitted subsequent to the May 1963 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of injury to 
the left hand and wrist, claimed as a fracture with 
neurologic damage, is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims file contains a manila folder of service medical 
records.  Records include note of a service identification 
number assigned to the veteran, and also indicate his service 
aboard the U.S.S. Iowa.  The report of medical examination at 
discharge, dated in November 1957, indicates a two-inch scar 
on the veteran's left hand.  Service records are negative for 
indication of a fracture or other bony injury to the left 
hand or wrist.

In 1963 the veteran applied for VA treatment based on 
complaints of a broken left hand.  The RO denied benefits, 
advised the veteran that his left hand was not service-
connected, and informed him he had one year from the date of 
the May 1963 notification letter to initiate an appeal.  The 
veteran did not appeal.  

In July 1996, the RO received a completed claims form on 
which the veteran identified physical problems relevant to 
his left wrist and hand.  The RO advised the veteran of the 
need to present new and material evidence to reopen his claim 
based on left hand disability.

In September 1996, the RO received a private radiology report 
form dated in April 1992 showing degenerative changes of the 
left hand and wrist, and also received a radiology report 
dated in September 1992 showing a small bony fragment in the 
left hand; such was stated to possibly be an old chip 
fracture.  In a statement received in September 1996, the 
veteran argued that while in service he hit his left hand on 
a strut and damaged his wrist.  Also in September 1996, the 
RO received copies of private medical reports dated in August 
1992 in which it was noted that the veteran re-injured his 
left hand in March 1992. 

In a rating decision dated in May 1997, the RO established 
service connection for a scar to the left side of the hand 
and assigned a zero percent evaluation, effective July 15, 
1996.  The RO again denied service connection for disability 
of the left hand or wrist and notified the veteran of that 
determination by letter mailed in May and remailed in 
September 1997.  

In a letter received in June 1997, the veteran referenced the 
RO's decision and requested any form he might need to file an 
appeal.  In that statement he specifically referenced his 
left hand and arm having been broken while in service.  In a 
letter dated in June 1997, the RO acknowledged the veteran's 
correspondence indicating an intent to disagree and advised 
the veteran he could file a formal notice of disagreement and 
list the conditions with which he was in disagreement.

In July 1997 the RO received a letter in which the veteran 
again presented argument pertinent to his left hand and 
referenced the RO's decision.  He then requested to be 
"resubmit for my claim on the left hand & wrist..."

In September 1997 the RO advised the veteran it was accepting 
his July 1997 statement as a claim to reopen and that he must 
submit evidence new and material to that question.  In a 
rating decision dated in March 1998, the RO then denied 
reopening the veteran's claim of entitlement to service 
connection for residuals of fracture to the left hand. 


Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Analysis

Since the RO's 1963 final decision, additional evidence in 
the form of X-ray evidence suggesting clinical correlation of 
an old left wrist fracture has been submitted.  Also newly 
received is evidence of a post-service injury to the left 
wrist.  Such evidence is clearly pertinent and must be 
considered in order to properly adjudicate the veteran's 
claim.  Thus, the claim is reopened.  38 C.F.R. § 3.156.  As 
further development is indicated, this claim will further be 
discussed in the remand portion of this decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of injury to 
the left hand and wrist, claimed as a fracture with 
neurologic damage is reopened; to that extent only the 
veteran's appeal is granted.


REMAND

The Board begins by discussing the procedural posture of the 
matters of whether new and material evidence sufficient to 
warrant reopening claims of entitlement to service connection 
for residuals of a right shoulder injury and service 
connection for a cervical spine disorder has been received.  

In a rating decision dated in May 1997, the RO denied service 
connection for disability of the cervical spine and right 
shoulder/arm.  The RO notified the veteran of that 
determination by letter mailed in May and remailed in 
September 1997.  In a letter received in June 1997, the 
veteran referenced the RO's decision and requested any form 
he might need to file an appeal.  In that statement he 
included reference to his upper back and shoulders.  

In a letter dated in June 1997, the RO acknowledged the 
veteran's correspondence indicating an intent to disagree 
with the recent rating decision and advised the veteran he 
could file a formal notice of disagreement and list the 
conditions with which he was in disagreement.  In November 
1997, the RO received a statement in which the veteran 
presented argument pertinent to his upper back, neck and 
shoulders.  The RO responded with letters dated in November 
1997 and January 1998, indicating the need for more 
information prior to deciding his claims.  Then, the RO 
adjudicated such claims based on the finality of the April 
1999 rating decision.

Regulations provide that when a claim is filed and the RO 
renders an adverse decision, the claimant has the right to 
disagree with that decision by filing a notice of 
disagreement within one year from the date of mailing of 
notice of the decision.  38 U.S.C.A. § 7105(b)(1) (West 
1991); see also 38 C.F.R. §§ 20.200, 20.302 (1999).  A 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (1999).  Recently the 
Court has clarified that to be a valid notice of 
disagreement, correspondence need not specifically indicate 
the desire for appellate review.  See Gallegos v. Gober, No. 
99-106 (U.S. Vet. App. Aug. 11, 2000).  See also Moore v. 
West, 13 Vet. App. 69 (1999), which defines a valid notice of 
disagreement.  

Further, 38 U.S.C.A. § 7105(d)(1) (West 1991) provides that 
if agency action does not resolve an expressed disagreement 
either by granting the benefit sought or through the 
veteran's withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case.  If the agency 
of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  See 38 C.F.R. § 20.201.  Moreover, 
regulations further provide that new and material evidence 
received prior to the expiration of the appeal period will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 U.S.C.A. § 7015(b) (West 1991); 38 C.F.R. § 3.156(b) 
(1999); see also Muehl v. West, 13 Vet. App. 159 (1999).  

In this case the Board finds the veteran's November 1997 
correspondence to have been a valid notice of disagreement to 
the RO's May 1997 decision.  The veteran clearly expressed 
disagreement with the RO's denial of benefits based on his 
shoulder and neck, and did so in a timely manner.  Therefore, 
the claims in question are not such involving the need for 
new and material evidence pursuant to 38 C.F.R. § 3.156(a).

Next, the Board notes that the veteran has identified 
multiple post-service, employment related injuries, to 
include to his back, neck, shoulders and left hand.  He has 
indicated receipt of Workman's Compensation benefits and 
Social Security Administration (SSA) Disability benefits 
based on such.  The claims file does not contain Workman's 
Compensation or SSA records.  VA's duty to assist includes 
obtaining SSA decision and supporting medical records 
pertinent to VA claim.  Clarkson v. Brown, 4 Vet. App. 565, 
567-68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Masors v. Derwinski, 2 Vet. App. 181, 187- 88 
(1992); 38 C.F.R. § 3.159 (1999).

The Board next acknowledges the veteran's assertion of 
misfiling and/or other misplacement of his service records.  
The Board emphasizes that the claims file contains a manila 
folder of service medical records and that the identifying 
information in such records match the identifying information 
pertinent to the veteran.  The Board also notes a Report of 
Contact in the claims file, dated in April 1997, indicates 
review of the claims file relevant to a veteran sharing the 
veteran's name.  The Report of Contact indicates that no 
additional records pertinent to the veteran in the instant 
case were found.  However, the veteran has argued that other 
veterans sharing his name exist and that he has in the past 
gotten copies of records pertinent to those individuals.  
Clarification of such situation would be of benefit in this 
case.

The Board additionally notes that recently enacted and 
pending legislation provides that VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  VA may decide a claim 
without providing such assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)); HR 
4864, Veterans Assistance Act of 2000 (pending signature to 
be codified at 38 U.S.C.A. § 5103).  In this case examination 
pertinent to the claimed disabilities may aid in the 
veteran's establishment of entitlement.

Accordingly, these claims are returned to the RO for the 
following:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

2.  The RO should ensure that all 
pertinent records of VA treatment and 
evaluation for back, neck, or upper 
extremity problems to date are associated 
with the claims file.

3.  The veteran is requested to identify 
the names and addresses of all medical 
care providers who treated him for neck, 
back and upper extremity problems from 
the time of service discharge to date.  
After securing the necessary release, the 
RO should attempt to obtain any records 
not already associated with the claims 
file.  A response, negative or positive 
should be associated with the record.  If 
the RO is unable to obtain identified 
records, the veteran should be notified 
and provided opportunity to submit any 
copies he may have in his possession or 
to otherwise respond.

4.  The RO should request from the SSA 
the records pertinent to the veteran's 
claim for disability benefits as well as 
the medical records relied upon 
concerning that claim.

5.  The RO should request that the 
veteran provide specific information 
regarding any claims for Worker's 
Compensation benefits in connection with 
injuries during post-service employment.  
He should provide a written release for 
all pertinent employment records, 
including all employment health records, 
and documentation pertaining to any claim 
for Worker's Compensation benefits, and 
all clinical records created pursuant to 
any injuries claimed to have resulted 
from employment.  After securing the 
necessary releases, the RO should request 
copies of any such medical records, as 
well as any decision and the medical 
records relied upon in awarding the 
veteran disability benefits from any 
State Workers' Compensation agency.  The 
RO should clearly document all efforts 
undertaken to obtain these records and 
associate any additional records obtained 
with the claims file.

6.  The RO is requested to prepare a 
statement for the claims file identifying 
all other veterans sharing the first and 
surname of the appellant in this case.  
The RO should take measures, to include 
review of claims files, to ascertain 
whether any records pertinent to the 
appellant have been accidentally filed in 
another individual's file, and if, so, to 
ensure review of any additionally 
discovered records after association with 
the appellant's file.

7.  The RO should schedule appropriate 
examinations to evaluate the nature and 
etiology of any current lumbar, cervical 
or thoracic spine disability.  The claims 
folder and a separate copy of this remand 
MUST be made available to the examiner(s) 
for review before the examination. 

The examiners are requested to identify 
the nature of any existing disability 
pertinent to the veteran's lumbar, 
cervical and thoracic spines, as well as 
pertinent to his right and left upper 
extremities.  The examiners are then 
requested to provide an opinion as to 
which, if any, currently identified 
disabilities are related to the veteran's 
period of service.  In so doing, the 
examiners are requested to discuss in 
detail the significance, if any, of the 
veteran's service medical records and/or 
his post-service, work-related injuries.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
service connection claims.  If any 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examinations requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 12 -


